Exhibit 10.1

(VERAMARK LOGO) [c13882p1388201.jpg]

Veramark Technologies, Inc.
2011 Incentive Plan for Management and Key Employees

Overview

The Veramark Technologies, Inc. (the “Company”) 2011 Incentive Plan for
Management and Key Employees (the “Plan”) is a cash bonus that will be paid to
the Company’s eligible employees. A “Cash Bonus Pool” will be established based
upon the Company’s “Adjusted Operating Income” for the calendar year 2011.
Individual bonuses will be paid from the Cash Bonus Pool up to the amount in the
pool.

Authorization and Administration

The Plan is approved by the Compensation Committee of the Board of Directors and
administered by the Company’s CEO and CFO.

The Compensation Committee will approve the structure of the Plan and will
approve the final determination of the total bonus pool based on the Adjusted
Operating Income for the year 2011, as audited by the Company’s independent
auditors.

The President and CEO will determine the allocation to employees of bonus pool
funds.

Bonus pool funds will be distributed within 15 days of the approval and release
of the Company’s 2011 financial results to the public.

Eligibility

Eligible employees will be identified by the President and CEO.

An individual must be a full-time employee of the Company in good standing at
the time that the bonus funds are distributed. There is no accrual provision and
all consideration for bonus payments are forfeited upon termination regardless
of reason for such termination, even in the event the bonus amount was reported
to the employee prior to the last day of employment.

Individuals covered by a sales commission plan are not eligible for
participation.

The list of eligible employees as of March 2, 2011 (subject to change with
hires, terminations, and job changes):

Named Officers:

Ronald C. Lundy, SVP of Finance and CFO

Thomas W. McAlees, SVP of Engineering and Operations

Joshua B. Bouk, SVP of Strategic Services

Veramark Technologies, Inc.
Corporate Headquarters: 1565 Jefferson Road, Suite 120, Rochester NY 14623
Georgia Office: 3060 Royal Boulevard South, Suite 115, Alpharetta, GA 30022
Phone: 585.381.6000 • Sales: 585.383.6806 • Fax: 585.383.6800 • eMail:
info@veramark.com
Websites: www.veramark.com and www.call-accounting-solutions.com

 

1



--------------------------------------------------------------------------------



 



Named Non-Officer Managers and Key Employees:

To be identified by the President and CEO.

Definitions

“Operating Income” means the Corporation’s net income before extraordinary
items, interest, and taxes, as shown on the Company’s audited financial
statements.

“Adjusted Operating Income” shall mean Operating Income adjusted for actual
expenses accrued during the year in recording the Cash Bonus Pool liability

Cash Bonus Pool

The total Cash Bonus Pool will be determined based on the table below.

The Cash Bonus Pool shall be allocated such, that not less than 40% and no more
than 60% of the total cash bonus pool, will be distributed to the Named
Officers, and the remaining balance will be distributed to the Named Non-Officer
Managers and Key Employees.

                                              Adjusted Operating Income      
Minumum   Maximum     Between   Rate   Pool   Pool
 
    —       249,999       0.00 %     —     —
 
    250,000       499,999       12.00 %     30,000       60,000  
 
    500,000       749,999       12.67 %     63,000       95,000  
 
    750,000       999,999       13.33 %     100,000       133,000  
 
    1,000,000       1,249,999       14.00 %     140,000       175,000  
 
    1,250,000       1,499,999       14.40 %     180,000       216,000  
 
    1,500,000       1,749,999       15.33 %     230,000       268,000  
 
    1,750,000               16.00 %     280,000    

Veramark Technologies, Inc.
Corporate Headquarters: 1565 Jefferson Road, Suite 120, Rochester NY 14623
Georgia Office: 3060 Royal Boulevard South, Suite 115, Alpharetta, GA 30022
Phone: 585.381.6000 • Sales: 585.383.6806 • Fax: 585.383.6800 • eMail:
info@veramark.com
Websites: www.veramark.com and www.call-accounting-solutions.com

 

2